 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
     LINDA BURGENO,                          ) Case No. 2:18-cv-09066-SVW-FFM
12                                           )
13         Plaintiff,                        ) [PROPOSED] JUDGMENT OF
                                             ) REMAND
14                v.                         )
15                                           )
     NANCY A. BERRYHILL,                     )
16
     Acting Commissioner of Social           )
17   Security,                               )
18                                           )
           Defendant.                        )
19
           The Court having approved the parties’ Stipulation to Voluntary Remand
20
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within
22
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
23
     DECREED that the above-captioned action is remanded to the Commissioner of
24
     Social Security for further proceedings consistent with the Stipulation to Remand.
25
26   DATED: June 18, 2019                      /s/ Frederick F. Mumm
                                                  FREDERICK F. MUMM
27
                                           UNITED STATES MAGISTRATE JUDGE
28




                                             -1-
